DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 01/0602017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 11, directed to species A3 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Two versions of the claims have been filed on the same day. In order to avoid confusion as to which set of claims has been allowed, neither set is being enter by the examiner and instead the correct version of the claim as discussed during the interview held on 7/21/22 is presented below.
The application has been amended as follows, please replace all the claims with the clean version presented below: 
“1. An optoelectronic apparatus comprising: 
a substrate, a dielectric layer, a transport layer, and a photosensitizing layer, wherein: 
the transport layer comprises at least one 2-dimensional semiconductor layer, wherein the material of the 2-dimensional semiconductor layer is MoS2; 
the photosensitizing layer comprises colloidal quantum dots for absorbing light that, in response to incident light, generates pairs of electric carriers, traps a single type of electric carriers of said pairs therein, and transfers a distinct single type of electric carriers of said pairs to the transport layer, to be transported thereby, wherein the material of said colloidal quantum dots is PbS; and 
wherein the optoelectronic apparatus further comprises: 
a first electrode and a second electrode connected to the transport layer, 
the transport layer being adapted to generate, and make flow through a transport channel, an electric current between the first electrode and the second electrode upon incidence of incoming light in the photosensitizing layer; 
a third electrode connected to the substrate; and 
a voltage source connected to the third electrode and providing a high negative bias voltage of up to -100V thereto to tune a conductivity of the transport layer by applying the high negative bias voltage to the third electrode, to the point that the transport channel is depleted of free carriers in order to minimize its conductivity in dark; and further 
wherein a type-II heterojunction is formed between the photosensitizing layer and the transport layer to thereby provide a photoconductive gain.  
6. The optoelectronic apparatus according to claim 1, wherein the substrate layer comprises a doped semiconductor selected from the group consisting of Si, ITO, aluminum doped zinc oxide (AZO), and graphene.  
7. The optoelectronic apparatus according to claim 1, wherein the material of the dielectric layer is selected from the group consisting of SiO2, HfO2, A1203, parylene, and boron nitride.  
8. The optoelectronic apparatus according to claim 1, wherein the transport layer consists of a number of 2-dimensional semiconductor layers ranging from one to one hundred.  
9. The optoelectronic apparatus according to claim 1, further comprising an interlayer barrier between the transport layer and the photosensitizing layer.  
10. The optoelectronic apparatus according to claim 9, wherein the interlayer barrier is selected from the group consisting of ZnO, TiO2, Alumina, Hafnia, and boron nitride.  
11. The optoelectronic apparatus according to claim 9, wherein the interlayer barrier comprises a self-assembled monolayer of organic molecules, selected from the group consisting of ethanedithiol, propanedithiol, butanedithiol, octanedithiol, and dodecanedithiol.  
12. The optoelectronic apparatus according to claim 9, wherein the interlayer barrier has a thickness between 0.1 and 10 nm.” 
Allowable Subject Matter
Claims 1, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant incorporated subject matter that was previously indicated to be allowable into the independent claim. These limitations of the former claim 21 in combination with the rest of the limitations of the claim 1 are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is drawn to the references cited on form PTO-892 which lists additional references with similar features as the invention. However, none of them disclose all the features of the allowable claims.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828